[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CORRECTED MEMORANDUM OF DECISION
The court corrects the paragraph preceding the Conclusion of the Memorandum of Decision dated February 13, 2002 as follows:
The court is bound, under both Practice Book § 13-11(b) and General Statutes § 52-178a, to sustain the plaintiff's objection to the defendant's request that she submit to an independent medical examination CT Page 2413 by the named physician located in Stamford, Connecticut. As it is likely that the plaintiff will return to Connecticut to be deposed and it is certain that she must return to Connecticut for the trial of this matter, this ruling is made without prejudice to the rights of the defendant to renew this request at any time.3 Trial on the merits will not be held unless the plaintiff makes herself reasonably available to have the examination prior thereto. Alternatively, the court will consider a motion by the defendant, at the time of trial, to bar expert medical testimony and evidence on behalf of the plaintiff as a result of her failure to make herself reasonable available for examination. The plaintiff's objection to the defendant's request for physical examination is sustained, subject to the conditions stated herein.
 CONCLUSION
The plaintiff's objection to the defendant's request for physical examination is sustained.
The Court
By Holden, J.